NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                     

              '
                  /F'fi:E
                   IN CLERKS OFFICE " '
          liUI'R£M!! COURT, GT.t.lE OF WASHINGTON
                            SEP 2 2 2316




                            IN THE SUPREME COURT OF THE STATE OF WASHINGTON

              CITY OF RICHLAND,                                       )
                                                                      )
                                          Respondent,                 )               No. 92594-1
                                                                      )
                       V,                                             )                 EnBanc
                                                                      )
              BRIANA WAKEFIELD,                                       )
                                                                      )     Filed ____S_EJ_)_2_7._-2_0_16____
                                          Petitioner.                 )
              _________________________)
                                                                      )
              CITY OF KENNEWICK,                                      )
                                                                      )
                                          Respondent,                 )
                                                                      )
                       v.                                             )
                                                                      )
              BIUANA WAKEFIELD,                                       )
                                                                      )
                          Petitioner.                                 )
              ___________________________)

                       OWENS, J. -              Benton County District Court ordered petitioner Briana

              Wakefield to pay $15 each month toward her outstanding legal financial obligations

              (LFOs). Wakefield is homeless, disabled, and indigent. Her only income is $710 in

              social security disability payments each month, and as a result, she struggles to meet her
                                                
          Richland/Kennewick v. Wakefield
          No. 92594-1


              own basic needs. Wakefield and amici ask this court to reverse the district court's order

              and hold that the current practice of strict LFO enforcement against homeless, disabled,

              and indigent people in Benton County violates state and federal statutes. Because the

              district court's order was contrary to both the law and the evidence in the record, we

              reverse. Under state law, LFOs should be imposed only if an individual has a present

              or future ability to pay, and LFOs may be remitted when paying them would impose a

              manifest hardship on the person. In this case, Wakefield has no present or future

              ability to pay LFOs. She already struggles to obtain basic needs such as secure

              housing, food, and medical care. Both parties agree that ordering Wakefield to pay

              would impose a manifest hardship on her and that her LFOs should be remitted.

              However, both parties also request that we issue an opinion on the merits to provide

              guidance to parties in the future. Pursuant to our analysis below, we order that her

              LFOs be remitted.

                                                       FACTS

                      Wakefield had a difficult childhood. Her parents were both addicts, and her

              father was abusive. She entered the foster care system at the age of 14. At the age of

              18, she began receiving social security income because she is unable to work due to

              her permanent disabilities, which include bipolar disorder, attention deficit

              hyperactivity disorder, and posttraumatic stress disorder. Her monthly social security




                                                          2
                                                 
          Richland/Kennewick v. Wakefield
          No. 92594-1


              disability payment has been her only income, although she also receives about $170 in

          food stamps assistance from the State. At this time, she is 27 years old.

                      She has four children who are in foster care, and she is currently involved in a

              dependency action. She testified that she is actively working to comply with the

              dependency court's order, which includes seeing a mental health counselor once every

              other week, seeing a drug counselor every week, attending Narcotics Anonymous

              meetings two to three times a week, visiting her children three times a week for three-

              hour visits, and taking parenting classes. She is also attempting to find stable housing.

                      Wakefield has three low level misdemeanor convictions: theft (2009),

              disorderly conduct (2010), and harassment (2012). Wakefield is specifically

              challenging the discretionary costs imposed as a result of the latter two convictions.

              She is not challenging fines or nondiscretionary LFOs. 1 Wakefield acknowledges that

              she did not appeal the costs imposed as part of her judgment and sentence, and thus

              she is not challenging the original decision imposing those costs.

                      The parties agree that Wakefield has not been making monthly payments on

              these outstanding costs (although she has intermittently made a couple of small

              payments over the years), and the district court scheduled a fine review hearing,

              which is essentially a contempt proceeding. Wakefield moved to remit the costs


              1 The district court's repeated references to Wakefield's LFOs as "fines" during the fine
              review hearing were incorrect; only discretionary costs are at issue. Clerk's Papers at
              239-42.

                                                           3
                                                 
          Richland/Kennewick v. Wakefield
          No. 92594-1


              pursuant to RCW 10.01.160(4) because she did not have the ability to pay, and

              because being forced to pay would create a manifest hardship for her and her family.

              The cities were not contacted about the fine review hearing and did not appear. The

              only attendees were Wakefield, her attorney, and her expert witness.

                      At the fine review hearing, Wakefield testified with regard to her current

              situation. She explained that she is homeless and that she does not have enough

              money to pay her LFOs, despite minimizing her expenses as much as possible. She

              recounted her expenses for the past few months and explained how she spends her

              monthly $710 on her basic needs (or at least attempting to meet her basic needs).

                      Wakefield also presented testimony from expert witness Dr. Diana Pierce, a

              professor at the University of Washington School of Social Work. Dr. Pierce testified

              regarding her research calculating "self-sufficiency standards," which are

              measurements of"the minimum amount of money you need to adequately meet your

              basic needs." Clerk's Papers (CP) at 78. These standards include the resources

              needed to meet only "the core necessities of life, such as clothing, food, shelter and

              medical care at a decent level." ld. at 188. Dr. Pierce explained, "To be below this

              minimum means the inability to secure even the basic necessities with one's own

              resources, and be forced to sacrifice one need for another, e.g., not eat in order to pay

              for heat, or be forced to rely on luck, on the uncertainty of the kindness of others." ld.

              It does not include "recreation, entertainment, savings, debt repayment, or any other



                                                           4
                                                   
          Richland/Kennewick v. Wakefield
          No. 92594-1


          needs beyond the inescapable daily needs of basic human existence." Id. at 189.

          Dr. Pierce testified that the self-sufficiency standard in 2011 for a one person

          household in Kennewick or Richland is $1,492 per month. Dr. Pierce testified that

              Wakefield's monthly income falls well below that self-sufficiency standard and that

          "she can't even meet her basic needs at a bare bones level." Id. at 85. Based on her

          experience and the facts of this case, Dr. Pierce stated that ordering Wakefield to pay

              court costs would be ordering Wakefield to "put her basic survival needs aside." Id.

              at 192.

                        Since the cities were not present at the hearing, the district court judge actively

              questioned all witnesses. She summarized her understanding ofthe law in her ruling,

              stating that "the caselaw doesn't say just because she's indigent or just because she

              has trouble meeting basic needs that she's excused from the penalty." Id at 107. The

          judge then ordered Wakefield to participate in work crew and to pay $15 each month.

              At no point did the court make an explicit finding that Wakefield was able to make the

              payments. Nor did the court mention or apply the manifest hardship standard for

              remitting costs for indigent defendants.

                        Wakefield appealed to Benton County Superior Court. The superior court

              remanded to the district court for entry of"findings setting forth the reasons and facts

              which led the [court] to enter these orders." Id. at 237. The district court entered 16

              fmdings offact and 5 conclusions of law.



                                                              5
                                              
          Richland/Kennewick v. Wakefield
          No. 92594-1


                      Wakefield challenges many of those findings of fact because they are not

          supported by substantial evidence. The key findings offact at issue in this case are:

                      3.      Ms. Wakefield currently receives SSI [(social security income)]
                              and other state funded benefits.

                      4.      There was no evidence presented that Ms. Wakefield has a
                              permanent disability that prevents her from working.



                      14.     Her continuing criminal activity, failure to do court ordered
                              treatment and continued drug use are life style choices she made
                              that negatively impacted the amount of money that Ms. Wakefield
                              had available to pay her fines and demonstrate willfulness on her
                              part.


                      16.     The defendant stated that her income would prohibit her from
                              paying fines but did not testify to any bona fide efforts she has
                              made to be current in her fine payments.

          !d. at 240-41.

                      The superior court reviewed the district court decision for (1) errors oflaw and

              (2) whether the factual findings were supported by substantial evidence in the record.

              The superior court upheld most of the district court's ruling, with the exception of the

              work crew requirement. The superior court reversed the imposition of work crew

              because there had been no finding that Wakefield willfully failed to make payments.

              Thus, the work crew requirement is not in front of us.

                      Wakefield sought discretionary review from the Court of Appeals. The Court

              of Appeals certified the case to us, and the commissioner accepted certification.


                                                            6
                                                
          Richland/Kennewick v. Wakefield
          No. 92594-1


          Amicus briefs in support of Wakefield were filed by the attorney general, the

              American Civil Liberties Union Foundation of Washington, and the National Alliance

              on Mental Illness-Washington.

                      After the briefs were filed, respondents city of Richland and city of Kennewick

              filed a motion to strike oral argument, and to remand the case to the trial court for

              entry of an order remitting Wakefield's LFOs. The cities pointed to their special

              ethical obligations as prosecuting attorneys and, in particular, the "duty to concede

              error when an asserted legal position is no longer tenable." Mot. To Strike Oral Arg.

              & for Remand To Trial Court To Remit LFOs at 2-3. They were convinced that

              "there is no good faith legal argument to be made in opposition to Ms. Wakefield's

              requests for a remand to vacate the restart order entered on August 20, 2013, and for

              entry of an order remitting her remaining LFOs." Id. at 3. We granted the request to

              strike oral argument. The cities requested that we nonetheless issue an opinion on the

              merits. They explained that such an opinion would "avoid similarly situated

              individuals from experiencing the stress and uncertainty caused by [the] trial court's

              order and the subsequent litigation." Id. We agree and issue this opinion on the

              merits of the case.

                                                       ISSUES

                      1.    Did the district court's order violate the statutory standard for remission

              ofLFOs?



                                                          7
                                                    
              Richland/Kennewick v. Wakefield
              No. 92594-1


                      2.      Did the district court fail to properly analyze Wakefield's specific

              financial situation when evaluating the remittance motion?

                      3.      Did the district court's order violate the antiattachment provisions of the

              Social Security Act, 24 U.S.C. §§ 301 to 1397 mm?

                      4.      Was the district court's order based on findings offact that were not

              supported by substantial evidence?

                                                      ANALYSIS

                      Our review of district court rulings is governed by the Rules for Appeal of

              Decisions of Courts of Limited Jurisdiction (RALJ). See State v. Ford, 110 Wn.2d

              827, 829-30, 755 P.2d 806 (1988). We review the district court's ruling for errors of

              law. RALJ 9.1(a). Findings of fact made by the district court are accepted if they are

              supported by substantial evidence in the record. RALJ 9.1(b).

                      Wakefield asks that we reverse the district court's order to pay$15 per month

              toward her LFOs and hold that the strict LFO enforcement in Benton County violates

              state and federal statutes. Specifically, she argues that the district court made multiple

              errors of law when finding she had the ability to pay $15 each month, the district court

              failed to properly analyze her disabilities and financial situation, the district court's

              order violated the antiattachment provisions of the Social Security Act, and the district




                                                            8
                                                       
              Richland/Kennewick v. Wakefield
              No. 92594-1


              court's findings of fact were not supported by substantial evidence. 2 We address each

              argument in turn.

                       1.      The district court did not apply the correct statutory standard

                       Since Wakefield was unable to pay her outstanding costs, she moved for her

              costs to be remitted under RCW 10.01.160(4). We have little case law on this

              statutory provision, which allows defendants who have been ordered to pay costs to

              "at any time petition the sentencing court for remission of the payment of costs or of

              any unpaid portion thereof," provided that they are not willfully in default. RCW

              10.01.160(4). "If it appears to the satisfaction of the court that payment ofthe amount

              due will impose manifest hardship on the defendant or the defendant's immediate

              family, the court may remit all or part of the amount due in costs, or modifY the

              method of payment under RCW 10.01.170." !d. (emphasis added).

                       In this case, the district court failed to consider or apply the "manifest

              hardship" standard expressly adopted by the legislature in RCW 10.01.160(4).

              Without regard to whether paying costs would cause Wakefield and her family

              manifest hardship, the district court judge found that Wakefield had some ability to

              pay her fines, and ordered her to begin paying $15 per month. By failing to recognize

              or apply the correct standard, the district court committed reversible error. In a typical


              2
               Wakefield also argues that the fine review hearing violated her procedural due process rights.
              CONST. art. I, § 3. Because we vacate and reverse the district court's order on other grounds, we
              decline to reach her due process claim.


                                                              9
                                                  
              Richland/Kennewick v. Wakefield
              No. 92594-1


              case, we might remand for the district court to apply the proper standard. However, in

              this case, both parties agree that we should remand to the district court for entry of an

              order remitting the outstanding LFOs at issue. Therefore, we so order.

                      2.      The district court failed to properly analyze the effect of Wakefield's
                              disabilities and homelessness

                      Although the parties agree that the case should be remanded for entry of an

              order remitting Wakefield's costs, both parties ask that we nonetheless issue an

              opinion on the merits to provide more certainty to affected parties in the future.

              Accordingly, we also address Wakefield's claims regarding the impact of her

              disabilities and homelessness on her ability to pay.

                      First, we find that it was legal error to disregard whether Wakefield could

              currently meet her own basic needs when evaluating her ability to pay. Such

              information is crucial to determine whether paying LFOs would create a "manifest

              hardship" for Wakefield. While the term "manifest hardship" is undefined in the

              statute, it is difficult to see how being unable to provide for one's own basic needs-

              food, shelter, basic medical expenses-would not meet that standard. A person's

              present inability to meet their own basic needs is not only relevant, but crucial to

              determining whether paying LFOs would create a manifest hardship.

                      Second, we reiterate our instruction from State v. Blazina, 182 Wn.2d 827, 344

              P.3d 680 (2015): courts can and should use GR 34 as a guide for determining whether

              someone has an ability to pay costs. GR 34 is a court rule designed to simplifY the


                                                            10
                                                
          Richland/Kennewick v. Wakefield
          No. 92594-1


          process for determining whether a person is indigent for purposes of court and clerk's

          fees and charges in civil cases. Under GR 34, "courts must find a person indigent if

          the person establishes that he or she receives assistance from a needs-based, means-

              tested assistance program, such as Social Security or food stamps." ld. at 838.

              Similarly, "courts must find a person indigent if his or her household income falls

              below 125 percent of the federal poverty guideline." !d. at 838-39. As we have

          previously held, and as we again hold today: "[I]f someone does meet the GR 34

              standard for indigency, courts should seriously question that person's ability to pay

              LFOs." !d. at 839. This is true for both the imposition and enforcement ofLFOs.

              The district court should not have disregarded Wakefield's eligibility for needs-based,

              means-tested assistance when evaluating her ability to pay LFOs. Instead, courts

              should regard such eligibility as strong evidence ofindigency.

                      Finally, we must reiterate the particularly punitive consequences ofLFOs for

              indigent individuals that this court discussed in Blazina: "[O]n average, a person who

              pays $25 per month toward their LFOs will owe the State more 10 years after

              conviction than they did when the LFOs were initially assessed." !d. at 836. Given

              this reality, trial courts should be cautious of imposing such low payment amounts in

              the long term for impoverished people. For individuals like Wakefield, who show no

              prospects of any change in their ability to pay, it is unjustly punitive to impose

              payments that will only cause their LFO amount to increase. Therefore, such low



                                                          11
                                                
              Richland/Kennewick v. Wakefield
              No. 92594-1


              payments should be generally ordered only for short-term situations. If a person has

              no present or future ability to pay amounts that will actually pay off their LFOs,

              remission in accordance with RCW 10.01.160(4) is a more appropriate and just

              option.

                      3.      The district court's order violated the antiattachment provisions of the
                              Social Security Act

                      Wakefield also challenges the court's order under federal law. Under the

              Social Security Act, "none of the moneys paid" as part of social security disability

              benefits "shall be subject to execution, levy, attachment, garnishment, or other legal

              process, or to the operation of any bankruptcy or insolvency law." 42 U.S.C. § 407(a)

              (emphasis added). Wakefield argues that the district court's order violated this

              provision because it legally requires her to make a payment from her social security

              disability benefits. She reasons that since she has no other income, there is no other

              source from which her LFOs could be paid.

                      Wakefield is correct. The United States Supreme Court has already rejected.

              prior state attempts to recoup money from social security disability recipients, even

              after the money has been deposited in a bank. In Philpott v. Essex County Welfare

              Board, 409 U.S. 413,417,93 S. Ct. 590,34 L. Ed. 2d 608 (1973), the Supreme Court

              rejected a State's attempt to obtain funds from an individual's trust account because

              the funds had come from social security disability payments. In that case, the

              individual had signed an agreement with the state government to repay state disability


                                                           12
                                                
              Richland/Kennewick v. Wakefield
              No. 92594-1


              payments if he later acquired funds. ld. at 414. The Supreme Court found that funds

              from social security disability payments retain their quality as protected benefits even

              after being deposited, and that they were protected from "the use of any legal

              process," including claims from state governments. ld. at 417. The Supreme Court

              similarly rejected a state attempt to attach the social security benefits of prisoners to

              pay for the cost of imprisonment. Bennettv. Arkansas, 485 U.S. 395,397, 108 S. Ct.

              1204, 99 L. Ed. 2d 455 (1988).

                     Based on these Supreme Court cases, courts in Montana and Michigan have

              held that states cannot order individuals to pay LFOs such as restitution from social

              security disability benefits. See In re Lampart, 306 Mich. App. 226, 856 N.W.2d 192

              (2014); State v. Eaton, 323 Mont. 287,293, 99 P.3d 661 (2004). The Montana

              Supreme Court went further and held that a defendant's social security disability

              income could not be included in a person's total income for purposes of calculating

              the monthly amount he could pay, as it would "improperly burden[] his social security

              benefits." Eaton, 323 Mont. at 293.

                     These courts have rejected the view that the antiattachment provisions prohibit

              only direct attachment and garnishment, and have instead held that a court ordering

              LFO payments from a person who receives only social security disability payments is

              an "other legal process" by which to reach those protected funds. This comports with

              the Supreme Court's key ruling on the definition of"other legal process," which



                                                           13
                                                
              Richland/Kennewick v. Wakefield
          No. 92594-1


              explained that it is a process that involves "some judicial or quasi-judicial mechanism,

              though not necessarily an elaborate one, by which control over property passes from

              one person to another in order to discharge or secure discharge of an allegedly

              existing or anticipated liability." Wash. State Dep 't ofSoc. & Health Servs. v.

              Guardianship Estate ofKeffeler, 537 U.S. 371,385, 123 S. Ct. 1017, 154 L. Ed. 2d

              972 (2003). In this case, the court ordered Wakefield to turn over $15 from her social

              security disability payments each month. That meets the Supreme Court's definition

              of"other legal process." Accordingly, we hold that federal law prohibits courts from

              ordering defendants to pay LFOs if the person's only source of income is social

              security disability.

                      4.      The district court's order was based on findings offact that were not
                              supported by substantial evidence

                      Finally, Wakefield challenges a number of the trial court's findings of fact.

              District court findings of fact must be supported by substantial evidence in the record.

              RALJ 9.1(b). We focus on three particularly problematic findings.

                              a. The District Court Judge Erroneously Found That There Was "No
                                 Evidence" That Wakefield Had a Disability That Prevents Her from
                                 Working

                      The district court judge made two contradictory fmdings of fact regarding

              Wakefield's disability. She found that "Ms. Wakefield currently receives SSI," but

              she also found that "[t]here was no evidence presented that Ms. Wakefield has a

              permanent disability that prevents her from working." CP at 240. These two findings


                                                           14
                                                 
              Richland/Kennewick v. Wakefield
              No. 92594-1


              are contradictory. The fact that Wakefield qualifies for social security disability is

              evidence that Wakefield has a permanent disability that prevents her from working.

              Therefore, we strike this finding of fact. Courts must give evidentiary weight to

              findings by the Social Security Administration regarding an individual's disability and

              whether it prevents them from working.

                               b. The District Court Judge Erroneously Found That Wakefield's "Life
                                  Choices" Caused Her Poverty

                         The district court judge found that Wakefield did not have money to pay her

              fines because of her "life style choices." !d. The judge identified these choices as

              "continuing criminal activity, failure to do court ordered treatment and continued drug

              use." !d. There is no evidence to support this finding of fact and, therefore, we strike

              it.

                          Most importantly, as Wakefield's attorneys point out, there is nothing in the

              record that connects her indigency with her drug addiction or misdemeanor

              convictions for theft, harassment, and disorderly conduct. Nothing in the record

              indicates how Wakefield would no longer be indigent if she did not have addiction

              issues or prior convictions. Instead, the record shows that Wakefield is completely

              disabled and unable to work due to her multiple mental disabilities, and that this

              inability to earn income results in her poverty. Wakefield did not make the "life style

              choice" to be mentally disabled. Moreover, the record does not show that her criminal

              and addiction issues were "continuing." The record contains no evidence that she


                                                             15
                                                
              Richland/Kennewick v. Wakefield
              No. 92594-1


              continued to engage in any criminal activity after she served her time, and while

              Wakefield admitted to being a recovering addict, she had been sober for 75 days at the

              time of the hearing. Findings offact must be based on evidence, and in this case,

              there was no evidence in the record to support the judge's finding.

                            c. The District Court Judge Erroneously Found That Wakefield Had
                               Not Made Bona Fide Efforts To Pay Her LFOs

                      The district court judge found that "[t]he defendant stated that her income

              would prohibit her from paying fines but did not testifY to any bona fide efforts she

              has made to be current in her fine payments." !d. at 241. This finding is not

              supported by substantial evidence in the record.

                      Wakefield testified that she has been receiving social security disability since

              she was 18. In her declaration, she explained, "I have very little family as I grew up

              in foster care. I do not have a support system." I d. at 167. She was asked at the fme

              review hearing, "[I]s there anyone that would lend you $50 a month to pay?" I d. at

              60-61. Wakefield responded, "No. What little support system I do have, they live

              paycheck to paycheck." I d. at 61. There is no evidence in the record of any other

              potential source of funds Wakefield could make "bona fide efforts" to use. Therefore,

              this finding of fact is not supported by the evidence in the record.




                                                           16
                                                
              Richland/Kennewick v. Wakefield
              No. 92594-1


                                                  CONCLUSION

                     We vacate the district court's order because it was contrary to both state and

              federal law regarding LFO enforcement against indigent and disabled people. We

              remand for entry of an order remitting the LFOs at issue.




                                                         17
                           
          Richland/Kennewick v. Wakefield
          No. 92594-1




              WE CONCUR:




                                               18
                                                  



          City of Richland v. Wakefield; City ofKennewick v. Wakefield




                                                   No. 92594-1


                   MADSEN, C.J. (concurring)-! agree with the majority that in this action under

          RCW 10.01.160(4) for remission of discretionary costs that were imposed as part of

          Briana Wakefield's judgment and sentence, the trial court committed reversible error by

          failing to consider whether enforced payment of such legal financial obligations (LFOs)

          would impose "manifest hardship" on defendant. See majority at 9-10. I further agree

          that in this remission action, the trial court erred in disregarding defendant's eligibility for

          "needs-based, means-tested assistance" when evaluating her ability to pay. See majority

          at 10-11 (discussing GR 34 and State v. Blazina, 182 Wn.2d 827, 344 P.3d 680 (2015)).

          These state law considerations resolve this case, and the majority's discussion of these

          state law matters provides sufficient guidance for resolution of future similar remission

          actions under RCW 10.01.160(4). Accordingly, in my view, this court need not address

          federal law concerning the protected status of Social Security disability benefits to

          resolve this case. Thus, the majority's discussion in Part 3 concerning such matters is

          um1ecessary; it is also questionable and may have unintended consequences.
                                                   
          No. 92594-1
          Madsen, C.J., concurring


                   In Part 3, the majority cites with approval a Montana Supreme Court decision that

          purportedly interprets federal protections for Social Security disability benefits to mean

          that such benefits may not be included when a court considers a person's total income for

          purposes of calculating the monthly amount he could pay in LFOs. See majority at 13

          (citing State v. Eaton, 323 Mont. 287,293, 99 P.3d 661 (2004)). But another state court

          has held that Social Security benefits "may be considered" by a trial court in determining

          a defendant's total financial picture and his ability to pay restitution. Kays v. State, 963

          N.E.2d 507, 510-11 (Ind. 2012). Further, consistent with the notion that consideration of

          Social Security monies is not prohibited when assessing a person's total financial picture

          and ability to pay LFOs, another state court has held that "social security benefits that are

          reasonably traceable retain their exemption even if they are commingled with other

          nonexempt funds in the same bank account," In re Estate ofMerritt, 272 Ill. App. 3d

          1017, 1021, 651 N.E.2d 680 (1995); and at least one federal district court has

          aclmowledged that there is case law support for the proposition that nonexempt funds,

          even if commingled with Social Security benefit monies, are not protected from levy or

          attachment. See Smith v. Accenture US. Grp. Long-Term Disability Ins. Plan, No. 05 C

          5942, 2006 WL 2644957 at *4 (N.D. Ill. Sept. 13, 2006) (court order) (citing Merritt and

          Dionne v. Bouley, 757 F.2d 1344 (1st Cir. 1985)).

                   As can be seen, the reach of federal protections for Social Security disability

          benefits and how such protections may affect the trial court's calculation affecting

          availability ofnonprotected funds is debatable, and, as noted, we need not resolve such



                                                         2
                                                
          No. 92594-1
          Madsen, C.J., concurring


          issues to decide this case. Because the majority's discussion in Part 3 approves an

          expansive reading of federal protection for Social Security benefits that is questionable

          and may yield unintended consequences in a future case, and is not necessary to resolve

          the present case, I do not support Part 3 of the majority opinion.

                   With these observations, I concur.




                                                        3
                          
          No. 92594-1
          Madsen, C.J., concurring




                                             4